603




                          28,   1949

Bon. A. C. Wtiborn        Opinion Xo. V-865.
Mstrict Attoriwy
Rowton 2, Texas          Re: The applicabilityof the
                             RSecret Ballot Bill" to
                             lmlI6lpa1, independeilt
                             school-distriot,looal
                             option, road bond, and
                             other electloBs,es&lIs-
                        .~   lated questions.
Attention:W. K. Richardson


          Reference is made to gom.reqoest of recent
date vherein YOU propound a number 0r questiona concern-
inn the a~pliaabi1it.yof the Sewet Ballot Bill to-var-
Loos elecM.oxie
              .     -
         Your fIrat question is as follows,:
          "Do the psovlsiow of B. B. 357, present,
     Legislature, apply to any and all eleations
     in Rarris county?
 \        Article 2923, V,C.S., the,first statute In
Title 50 on elections,provides:
          *The provisions of'this Title shall apply
     to all electLone held In this State except as
     othemrlse provided herein.'

    \    Article 2978, V.C.S., provides in part%
          'In all eleotions by the people, the vote
     shall be by Official'ballot',whhh shall be
     numbered, awl election& so guarded and aon-
     duoted as to detect fraud and preserve the
     parity of the ballot. Ro ballot shall be wed
                                       or special
     in voting at;any general, prilltary
     election held to eleot public officers, select
     candidates for office or determine questlans
     submItted to a vote of the people, except the
eon. A. c; Winborn, page 2 (V-865)


      official ballot. unless otherwlseauthorized
      b&&       At the top of the officialballot
             e printed in large letters the words
      'OfficialBallot.'"
    ,     ~tlcle    2980,~, $.c:‘;*; r&Oh prescrlbes the
 form of the official ballot, was amended by H. Bi 357,
 Acts of the slat Legislatum;:and said.@tlole~noy pm?::.
 videsi                                         ,-        1.
    .,
  _ _..,    *,
             i1_:_        " ""I"                     -2~.
                                                        ?Yrq3
          V,'UAii'biilol&ahall be printed wl'chblack-~
      :Ank on alear whlte.paper of uniform style and
     .',of:.sufficient
                     thi&uess to prevent the marks
       thereon from being seen through the paper.
       The tickets of each,politlcalparty shall be
       placed~oz.prLntedon one(l) ballot, arranged
       side by side in colmns qeparated~bya paral-
       lel rule. The spaoe which shall contain the
       title of the office and the name of the cau-
       d&late shall be of uniform style and type on
     z said tickets. .-~.At.
                         .the.~~ead,.c3f.:eaoh..ticket
.: " .sbalLbe.,printed  the me   of-the party; ', -:.'     :
           tlup~~'&& 0&&l      &&      &$e sh$li;.   & _.
                                                        i;rj.:
                                                          I
      in the top right-hand corwr a detachable stub
      formed by~.a~perforated-~e~uvhiOh:.shall  start
      two (2) inches~belaw&he top tilght-hand   corner
      of:the.~ballotana..?iQall~~qxteqid
                                      two .(Z!)~lnches
      to t&3:J,eft-:w t$enoe~~~*o.,~the:$op
                                         edge:of~:the
      ballot. T&on the stub thw fom&ther+        ahall
      be no printing or wrltlng except the number of
     ~,~suoh~~ballot~m%l
                      the date:lqnd,deslguatl~of
      the election, and th&wmg"l?OTE~       l$O$R'S
      SI~WATURETO BE AFF'IXEDOW TEE REVERSE SIDE.'
      All~-b~lo~tgs
                  prepared:.f~S.~art:;;election
                                            ehall be
               tonseoutively.,;be~w,aith.~o. 1,:.
      nwuber~~~~-:
      and the identical nmnber.tha$ ,appearson the
      stub shall also appear in the top left-hand
      corner~~of,~the
                    bal.&ot~i.
                            :,3!hose..Identlcalnumbers.
      18 the tdp left-hand corn6r and on the Stub in
      the;top,:right~:co~~rshalL~be:pr~ted          or
      stamrped~is~.conseaatlve-order,on'all the bal-
      lots~.prepared~fer~~eleotl~n,.ti~ha ?eP,: .~
      rate nmnber'.fm.~
                      each baJLgt:jMatthew,time .of~
      prlnting:and~~before:theyamj,div%dedup and
      delivered to the~elec>i~~~j.&dges.  ,,~,
       .~.,~    ,, .,                .~,, ~,
.   .



        ROJL,A. C, Winborn, page.3 (V-865)


                 bwhen a pa&y h@ not mmlnated a full
            ticket, the,titles.of those nominated shall be
            in posltl~~opposlte t&e,same office in a full
            ticket, and the titles of the offices shall be
            printed In the correspondingposltlons in
            spaces where no nomln%.tlonshave been made,
            In the blank colums aud independentoolumus,
            thentitles of the offices shall be'printed in
            all blenk spaces to correspondwith a full
            ticket. When presidential electors are to be
            voted~upon, their names shall not appear on
            the official ballot, butthe names'of the can-
            didates for President;and Vice-President,re-
            spectively, of the polltlcal,parties,as de-
            fined in the law,.shall appear at the head of
            thelz~respectlve.tSckets, and t~;votes for
            presidentialelectors;ofthe va14ous parties
            shall be oenvass.ed,'counted,and returns made
            in accordancewith Artic&es 30798 and 3079B,
            @the Revised Civil Statutes of Texas, 1925.
            When Constltutitil &mndmen~s or other prop-
            ositions are tobe voted on, ~IJ?~saineshall
            appear cage on each~ballotin uuiform style

         \=-e*'.~.~          '~ as.antezxled, bf Howe Bill 357,
                 Article.3109,
        prescribes the same form .ofballot~for~prlmaryelections
        as that-prescribedIn Article 298Oi..Consequently,it is
        not necessary to copy me .p??ovlslons.of   said Article,
                  We next call gouia$tention ~toSectioni35, 7;
        and 7a of Howe~Blll.357, which read as fql+wsr
                 "Sec. 5. That Article 3122;Title 50,
            Chapter 13, oftt&e Revised Civil Statutes of
            the State of,Texafi,lg25,be, and the same is
            hereby amended so as to read as followS:
             \    ".'ILl.tlcle
                           5122.~~Piedaution~
                                            Against Fraud.
                  '9he~ SW precaut&ans'reqaired~  by law to
             secure the purity of a ballot box In general
             elect~ions,in regard,%0 the ballot boxes, look-
             ing the ballot boxes, sealing the same, watch*
             rul care of them, the secrecy in preparing the
             ballot in the booth or pl&ce prepared for vot-
             ing and the prooedure involving the removal of
             the detachable stub end the depositing of the




                                  .
    HOG.A. C, Winborn, page 4 (V-865)


        ballot and the stub in the proper boxes shall
        be observed in all primary slections;l"
             'Sec. 7. The provisionsof this Act
        shall not apply to electionsin whiah voting
        machines are wed as provided fez elsewhere
        in this title."
             'Sec. 7-A. The provlslonso? Articles
        2900, 3008, and 3012, Revised Civil Statutes
        of Texas, ,1925,as amended by this Act, rela-
        tive to the form numbering and secrecy of the
        ballot, as well as the procedure involving
        the selection of the ballot and the removal of
        the detachable stub, shall apply to all prl-
        mary electionsas well as those held under or
        by authority of Chapter 467, Acts, Secoqd
        Called Sesslon, Forty-fourthLegislature,as
        amended, except as provided l.nSection 7 here-
        of."
              A careful aaalysls of the above statutes shows
\   that H.B. 357 is applicableto general, prlmry and lo-
    cal option elections (Cha ter 467, Acts Second Called~
    Session, 44th LegislatureP with the exception 0r elec-
    tlans where voting machines are wed.. Also, the perti-
    nent provialons are applloableto elections where con-
    stitutionalamendmentsare voted on, for Artlcle~2980
    provides that "the ssme shall.appearonce on each bal-
    lot in unir0m style and type." In order for this or-
    flee to determine whether the "Searet Ballot Bill" IS
    applicableto elections other than those just enumratied,
    it will be necessary for us'to be advised as to the na-
    ture 0r the election.
              In keeping with the above statementue now
    quote *our second and third questionsas foll?ws:
             "Is it the duty of the County Clerk to
        fumi+h stub boxes and ballot boxes, or either
        0r same for mnlcipal elections (primaryand
        geueralj and lndepe%@entschool district eleo-
        tlons?
             'Is it the imtention 0r this Act that
        Harris County purchase, own,sndprepare the
        stub boxes to be wed or is It intended that
        the munlclpalitlesand independentschool dls-
        trlots purchase an6 own their own stub boxes,
.   .



        Hon. A. C. Winborn, page 5 (V-865,)


            and at each el&tlon that the County Clerk
            check and prepare these boxes for delivery
            to the Ms$rict Clerk?"
                 We vi11 first aousider the port$.Onof~your
        questions relatlve~to-mimlclpal el?ctlons. This,dls-
        cwzarrlon~wlll
                     Gt~incltlde the num6rous special elections
        that may-be held wlthln a city or town, for y+ h?ve
        not inqu.l.rti.about
                           th& same; Artlcle~2931,V.C.S., Ti-
        tle 50, ma+3 w part'~ae~pogFz
                  "All p+c&isQmi of this Title which pre-.
          '.~scrlbtiquallfl,cations~~df
                                     voting an&which~reg-
             ulate~th&hblding:of el@ctlons shall apply to
             eJ.ectionS'incltl.eB~+nd~
                                    !~a.,"~~
          A:    "~,.
                 Article 2997; !&C.S;; i?e&dsas followsa
                  'The expense of 'allcity elections shall
             be paid by the city3n w@Lch same are held.
             In all el&cti+i in~lncorpora~edoitles, towns
             and villages,lie mayor)~:-$h'.c+t$~
                                               clerk or the
             governha& bo+yMiaklYdo 'and'pePform each act
             in oth@r elec$ions- r&qulred.tb.~be~done
                                                    and per-
             fomd respectltiely   by the,oonnty~jadge',
                                                      $he
             countS clerk oti,the:'cessloi~ers!'
                                  j             co?ti
                  A~~ti&vUw:of the v&ious ~eleotionstatutesap-
        pUc+ble to .citieslMtii?ijOFE$ed:mder the general law
        reveals that:said electlana.:~spa~~'be'h~ldand governed
        by the general laws,of this,-,JJtate
                                          .axceptas otherwise /
        herein provided." Also, in Article 1165, VX.S., which
        is applicable to ho&mFule c$t+es;'we.findthe following
        languagea; ~, .. .". ~,_I._. ~I"
                   I( - ;R.o&a&&r or~tiy ordinancespassed
             under kid chai?terShall &ntaln ang provision      ~,
             inconsistentvith the Co$iltuti,onor general
             lawS'(ifthis State;" .~; ~':
                .'.After'a'
                          earefal '&~3lyals~ofthe above statutes
        and the &he+ statutes quot+ in this opinion, we are of
        the opinion th&t the‘bertinentprmlsions of the Secret
        Ballot Law eze applic&ble:toallygeneral.andprim
        electionsheld in 'cltles.~d towns except where voting
        machhes~ are used'..Also; iC~is~Our:6pinion'that the ex-
        pense of all city 6lectiohs ii$allbe'paid for by the
        city in keeping wlth'the~proviai&s MArtlcle 2997.
                                                             .   .




bin. A. c. Wlnbo+   page 6 (v-865)


 Consequently,It is the duty of the city to purchase all
 stub boxes audballotboxea sndpayallexpenses in con-
 nection wlth or incident to the holding of city elec-
 tions. Further, It la ouv opinion that the mayor, the
 city clerk aud the governing body of the city shall do
 and perform each aot in the city elections that 'isre-
 quired to be done by the Cot&y judge, county clerk and
 comLeslonersl court in general electloxm. Therefore,
 there is no duty l~~osed upon the county clerk in connec-
 tion with city elections. All of the functions that the
 couaty clerk would ~performin a general election should
 be performed by the city clerk in a city election, and
 the stub box should be deliveredto the district clerk
 bs the city clerk In order that the~districtclerk may
.Gepare th& proper lists and seal said stub box as pro-
 vided.in Section 3 of Howe Bill 357. Awtti V; City of
 Alice 193 S.Wa2d 290 (Tex. Civ. App. 1946, error ref.
 l!TBd)
          We next consider portions of your questions 2
and 3 as to whether H.B. 357 imposes a duty upon the
county to f'urnlsh,aadprepare the ballot boxes aud stub
boxes.for.elect$ouaheld Ln ludepeudeutschool dletrlcts
and,vhetherthe county clerk Is required to perform any
duties in connectlouwith.said elections; We assume
f~can~0th qwstlons and brler that you.are only concerued
vlth the election of school trwtees 3.nlndependeut
school dlstricts'andthe expense in ccnuectlcutherevlth.
Since the school &leetlous lnqulred about are general in
nature, there is no question but that the appropriate
~~38.8,"" of the Secret Ballot~Act ave applicableto
        .
    \      Artl,cle2746a, V.C.Si, vhich is applicable to
the electlcm of school trwtees izaacdumousohool dis-
tricts aud iudependeuteohool districtshaviug fever
than 500 scholasticsreads in part as follows:
               -
           “Any persoa desblag to have his usme
      placed on said offloial ballot, as a caudidate
      for the office ef trustee of a cowm school
      district or 0r an wependent school distriot
      as herein provided shall, at lewt ten days
      before said election,file a vrltten request
      with the cowty judge of the couuty in'vhlch
      sa3.ddistrict is located, requwtiug that his
      name be placed QD.the 0rficial ballot, and PO
      caadMate shall have his .p~llpe
                                    printed on said
Hon. A. C. Winborn, page 7 (v-865)


     ballot -mless~he,~hascomplied with the provi-
     sUns 0r w-48 Act;~pmmm&d~that rive',   or mix-8
     resident,qua&lfled~~voters in the district may
     request that i~&taln names be printed; The
     sogty-j*e,:,upon receipt ~oi.  stiah,liritten
                                                 re-
     qw?t;.md &.least five t$ays.before    the &lec-
    .tlon,~shall~~have~theballota'prlntedas .pro-
     vi@ed in this'Act, placing oa.the ballot the
     name0r each:oan&tdatew~o~.has.  conq;ilieil'with
     the~$emus,ofthis Act; and didiver(t$ suffi-
     cient numI?erof printed'ballotsand amciuntof
     suppll~s necessarg:ror~swh election to.the
     presiding ogfio&.of .theelectkmat'ieaat one
     d@y:before:saM~election1s.to be held, said
     ele&lon suppilim, ballots, boxes, Gad tally
     sheets to be deliveredby the ,couatyjudge by
     mail QC @,any o$JkePznam~ezby him~.deemed  best,
     to.the presiding.~offIceF of,~saLdelection in
     sealed anvglopeswhich sh$Ll not,b&'openedby
     the election~officerknt~l the d,ayof the elec-
     tion. "The ,expenses~pfpa$ntlngt~ ballot8
     and dellverlng s&@;to the presidiiigofflder,
     together vith the other ekp6nsbs~~incideatal to
     said ,electlonshall be paid out of the avail-
     able ,maintenanc~~funds'beloiglng to the school
     district in.w~ch Baid'electionls,held,,orto
     be.held:.~
              'The,offiirers-of"said.el.~ctianshall
     be required.to.w'eth&,ballots so:fwnished by
     the copnty judge as.ppofldedherein.-.'fbe'elec-
     t@n oifioers,,sball.make,retnrns  of said elec-
    ~tlonto the,county judge and certify the result
     in the same mapner as 16 '.nowrequtred by law,
     and did ballot boxe6 whi~hhshallhave been
     -shed     by .lboal~~scLi~ol~offioiaia
                                          shall~be
     sent to the county'judge,~and.said election re-
     turns shall,be canvassedby:the commtssloners~
     court and together:,wlthballot b6xes 'shallbe
     safely preserved foi.a period of three momths
     nextafter .the~date;of .the~-eleotlou."
  \    .,.;.
          Article,2776,'~V.C.S;:,,ienacte~
                                       in 1915) which
is applicable.to.the'electlon~ofschool trustees in in-
dependent school'dl&m~M-,shaving 500 or more scholas-
tics read8a
         "All,ele&.&tis k&l be ordered by the
    board of tiwtkes of.each independentschool
    district; and such order shall be made at
    Eon. A. C. winborn, page 8 (V-865)


         least +31~days before thedate of election;
         anda notice of  the order shall.be Posted at
         three differentplaces in the diatr.lct.The
         - - 0r school
         board     _ - trustees
                          .-   ez- at the . ._ 0r 0r-
                                        - time
         aerzng sucn election 8na.u appoint wee per-
         sons to hold the election,aud shall designate
         the plqces where the poll8 shall be open . . .
         All such elections shall be held,.aml returns
         thereof made to the board of sahool trustees
         in accordancewith the general election law.
         The board of school trustees'shallcanvass '
         such returns;.declarethe result of such elec-
         tion, and issue certificates0r election to
         the persons shown by such returns to begelect-
         ed."
              Sect106 3 of S.B. 157, Acts 44th Leg., R.S;
\    935, chh;55, p. 135, belug the same Act which amended
    Article 2746a, V.O.S., which now appears as Article
    27&b in Vernon's Civil Statutes, is all inclusive as
    to election expense? In all common and independent
    sahool dlstrlcts. Said Article reads as follows:
              "All expenses lmmrrea in connectionvith    '
         or lucldentalto any schoo$ dlatrlot election
         in connectionwith the public school wlthln
         such school district shall be pald cUt of the
         avallablemaintenancefund belorrglng  to SUCh
         district for the fiscal year durlng which such
         election 1s held, 0~ out of f'uudsaccrtrimgto
         s&d district for iihenext ensuingflscalyear;
         provided, hcwever, that the payment of any such
         expenses out of the fUnda accrued or to accrue
         tosach school diiitrlct for the nextfiscal
         yeas aft,erthe ye& in whlch.such election is
         held shall be authoricedby the county,srzperlnr;
         tendent prfor ,tothe holdlug of such election.
                The present statutm require that all expense8
     lncnrred in connetition with or .inoldentto~any School
    . district electFon~shal.1be paid out,of the available
     malntemce,fUmd belongingto tich district. Therefore,
     it is ou@ 6~QxLon that the cost of ball& boxes, stab
     boxes, election supplles,8nd all other expenses incl-
      dent to a school trwtee election shall be paid by the
      school district rather than the county;
.   .
                                                                          611
          &n. A. c;-Winborn,page 9 .P-865)~..             .~



                      From readfng.the statutes.on school elections
          and ai1 the prov5s.s'iims of:~HiBi ,357,..we~do  not believe
          'thatit-~s.~.the- int6ntltm 0r.,the,.Leglslature     tl-qitthe
           tounty-Clerk.shouLd   ~epar~.~e.ballot..baxea,orthe stub
          boxes for truste6~electionst.o.be.hel&..lq       scbool dls-
          trlcts;.   In this conuectionwe call your attentlcn to
          the provl8lon~0r Art.::2746a,ap$l$ga~let,o,commonschool
          bistrlcts and independent sOho eatriots having leaa
          thsn 500 qhel.ast~caj,qhichprovides t&at.@@ county
           judge shallihave a.+eficiest     .nu@er~@ pp$nted ballots,
          necesaarysupplles,~ballot boxes,and~taUy sheets,de-
           Llveped to the preslding'officerdf said election at
           least one.day before,,the.eleationg      :A180we.call your
          attention to the language 'inArt.            , as amended by /
          H.B. 357; which~'read84:\;,:.:       .,
                                                ~:
                                                 I;.
                                    -:,:<.~I,
                            i. :&s.s-box,
                                        r;ili 'b; deGv;;& :t, ihe
                     -.n
                    ,.'...
                        l,i
                          .~.
                            "W
                 election judge .at:tbe~4iuie~:$l&e  <theregu$ar ,~
                 boxea~aFe.dia-trlbgted:nnd-,the~  eleC@m.j:t!dge
                 shall return ;tblss.aG%.I?ti~~$o  ,the,-qiatrQ$i
                 clerk.@, the time.he:del,l;vers thez,q&r         @a$-
                 lot .baxea'~to-%he
                                  ,aealg,g&te&,.~~ce.~   ':.
                                                           I:...."~.
                                               ,,.I.- '. ._. ~>..,~~
           In view of the fact that,.thecounty $&e 1s to prepare
        T and deliver the regulaz.ballot:b~mcea,      supp$les, etc., to
           the presiding judges Of~.$he..electQmS     ~&eld~pursu& to
          Art; 2746a, we feel.that~~t~is.a~so.~~..daty          of the coun-
           ty judge to dellver-tbs.:stub.~,bax;to,~~e    ~4Zstzlctclerk
           for proper~ .prepaI?atlonand :se,al%ng;.;;:Jlpte~,the  stub box
           is prepared:;an&-sealed  by.-the:.d$sta$ct   .olerk;the clerk
           should return.the saim-to th6 county jUage'in order that
           the judge may deliver~said,box.to~-the      election judge at
           the same tine the ballot.$ox.ea   and suppllesare dellver-
           ed.             -.,

                    Wheu a trustee election.lSheld & an independ-
          ent achool.distrlct~conta$nZng~~O.,or  more:sCholaSticS,
          the same is held in-accordancewlth.the provislon~ of
          Art. 2776~ .Since s~ld~statt&te~~oea
                                             not impose auy duty
          upon the county judge.in..$hat4gpeof~ ele@$zm, but, on
          the contrary,t@e s&oo~;board ,ls.?har@d tith the duty
          of ordering the qlectiqn-.appoiatlng the .personsto hold
          the election; canvass-the~retVm&sof the~e&ectlon,etc.,
          it is the:duty of the board&~trusteem of sam lnde-
          pendent dist5lct to~prepare'%md~dellver the stub boxes
6s!
      Eon. Al C. Winborn, page 10 (V-865)


      to the.dietrlctclerk for hls sealing, etoi, aad that
      the dlstrlct clerk should return said boxes to the board
      of trustees in orderthattheboardmey     del$ver the stub
      boxes to the presiding judge at the same time the ballot
      boxes end other supplies are delivered.
               Xour next quebtion is as.follow8:
               ."Howdoes Section 6 pertainingto abaen-
          tee voting oonform to this Act Ia providing
          secrecy in voting?"

         \     Section 6, H.B. 357, reads   a8 followsa
              ~?Yhe appr&priateprovlsicna of t&La Act
          shall also apply to absentee voting, in which
          aase the person casting an abeentee ballot
          shall not remove the~detachablestub from the
          ballot. After the ballot has been prepared
          by the elector, the elector shall affix his
          signature on the reverse side of the perfor-     '
          ated stub aad then shall cast the ballot a8
          now provided byilaw;
               ."Shouldthe elector be unable to sign hi8
          name, he shall place the ballot face dowa 80      .~
          as not to expose thb.number of same and shall
               on the b$ck ef the perforated stub an
          :$y The attesting officer shall then urlte
          the elector'sname on the back oi the stub.
               %he absentee ballot shall then be de-
          livered to the election judge In the praper
          re,tnct as is q,~ovlt+     for In ""8 tl-~
             .             i!. . .
               %erore the eliictionjudge deposits aa
          absenteeballotas elsewhereprovidedfor In
          this t&tile,he ahall detach from aaid~ballot
          the perforated stub aad place it l.nthe stub
          box. If the name Of the elector ,does.notap-
          pear on theremrae side 0r said @8rferated
          stab the election udge Shall Write the name
          0r the elector on the bask of said stub be-
          fore depoeltlng888~ irrthe stub box.'
     hon. A. c. wlnborn, page.11 (V-865)


                A carefal study of.Sectlon~6 and the former
      statutes relative to absentee voting shows that it is
      hum8nly impossible rar3ihe same_procedureto be followea
      In absentee voting that %.afollowed where the voter
      casts his vote in person. The mere fact that the absen-
      tee voter's ballot and stub are placed in the IMSpeCtiVe
      boxes by the presiding judge.of the electionvould not
      render the section on absentee voting inconsistentvith
      the other provls$on8of-the Act& because the first sen-
      tence in Sec. 6; provides that the a
      slons of this act shall also apply to a sen ee voting.
                                          TF=P        wovi-w
                You ask ia your 'last.questlon
                                             whether the pro-
      visions of E;B1 357 (SecretBallot Bill) are applicable
      to road bond electionsheld Incounties and road dls-
      trlcts; .Artlcle 752g,,V.C%, which Vas enacted in 1926,
      provides as .followa:
               ~"Eaemanner.Iofholdlng~~s~uch
                                           election
           (road band elections)and canvasslngand mak-    4
          ing returns thereof aball be governed bythe,
          general laws 0r this State when not in con-'
          'fliotwith the provlslons of~thls tact."(Par-
          enthetical Insertion added..)
                In view of this statute,.webelleve that the
      “Secret Ballot Bill" is applicableto such elezl&en,
       and sh~ouldbe~folloved; We:are not nnmi
       h0iaing 0r the court Or Civil-Appealsin 1923 in-the case
     I gfwLtt    v, Rays ,,253S.W. 6lO;~emor d.lsndssed, to the
            t that road Lnd elections are special elections
       and are not.governed,bythe.provlaionsof the general
       electlon.laws. At.~thetime of~thls decision there was a
       statute similar to Artlcl~ 7528. .I$owever,the statute
       was not discwsecl or me& $11
                                  'ed In the opinion 0r the
       court. Moreover, in more.recent decisions deal- with
       school elections, the.courtshave held.that statutory
i'     enactments s@llar to Article 752g make the proviSion
                                               to such elec-
                                              6 (Tax.‘WV. App.
                                              ex; Civ; App:
                                          slons we cannot say
                                              general law
                                             ad bond elec-
      tions; but we believe.thatthis would be the safer pro-
      cedure.
Hon. A. C. Wluborn, page 12 (v-865)


                       SUMWARY
          The provlslons of the Secret Ballot Lav;
     H.Bi 357, Acts 51st I&g;, 1949, are applicable
     to general, prlm8ry and local option electlons
     except where voting machines are wed. The
     pertinent p~ovlaiona of said Act are also ap-
     ~~~ti~t;~ectlow       sub3uZttlngCowtitution-
                  .
          The pertineatprovisiow of the Secret
     Ballot law are applicableto all general aud
     primary electlow held in cities 8nd towns
     except where voting machines are wed. All
     sgpplles,ballot boxes, stub boxes, wed in's
     city election should be paid for by the city
     as provided in Artlole 2997, V.C.S., and the
     city clerk is required to perform each act In
     a city election that.is required to be done
 0   by the county clerk in general electionsheld
     Ln the cbwty.
          The approp&$e provlslonsoi+H;ti.,357.
     are applicableto~electlons.heldin.lndep‘e&-
     ent school district8 for the purpose 0r elegt-
     lag aohooltrwtee8, ana all expewes 3.awn-
     fiectlonwith or incident to said eleetlow
     fihouldbe paid out ~ofthe maintenance,fwd‘of
     said SChOOl diStl'i&S..In indewud8litSChOOl
     dlstrlctsha*     rm62 than 500 s&olastlos,
     it Is the duty of the comity judge to prepare
     all ballots, tally ~StS, ballot boxe@;stUb
     boxes and-all other neceeeq suppILes aad de-
     liver them to the proper.p$rtlesi In lude-
     peadent school districts-wvlng 500 or more
     ScholaStiw,,it 1s $he duty 0r the S&O01
     boa+ to perform these fuwtlons.
          If is advisable to r0im the pertinent
     pG0visi0ns 0r If;B.357 in.rwd bozidelectf+ui
     held in &&ntles and ~m&d di8trcictSi
~&+,A. C. Winborn, page 13 (V-865)


         Section 6 of H.B; 357, conaernlng absen-
    tee votiag, la not incopsidtentwith the Other
    ~0viSiOnS of the Act. :
                                Yours.very truly,
                            ATTORI& GERERALOFTRXAS



                                     J. Ci Dads, Jr.
JCD:b:bh                                   Assistant


                            APPROVBB